Citation Nr: 1645799	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953 with the United States Coast Guard and from October 1953 to October 1976 with the United States Air Force.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities. 

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Service connection is currently in effect for the following disabilities: diabetic nephropathy (60 percent disabling); posttraumatic stress disorder (PTSD) (30 percent disabling); diabetes mellitus type II (20 percent disabling); peripheral neuropathy for the left and right lower extremities (20 percent disabling for each lower extremity), retinopathy of the eyes  (10 percent disabling for each eye), hypertension (10 percent disabling), residual scar pilonidal cyst (10 percent disabling), tinnitus (10 percent disabling), and bilateral hearing loss (0 percent disabling).  The combined rating for the Veteran's service-connected disabilities is 90 percent.  Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16 (a). 

For TDIU claims, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Here, the Board notes that the April 2014 VA examination reports concluded that diabetic nephropathy, diabetes mellitus to include complications, hearing loss, and tinnitus did not impact the Veteran's ability to work.  During the course of the appeal, the RO granted service connection for PTSD and assigned a 30 percent rating.  While an August 2015 VA PTSD examination report noted occupation and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational task only during periods of significant stress, an explicit opinion as to whether his unemployment was attributable solely to PTSD was not provided.  Also the Veteran's representative has asserted in the appellate brief that the combination of all the service-connected disabilities may also affect his employability but an opinion as to the combined effects of his service connected disability on his ability to secure and maintain gainful employment has not been provided.  Therefore, the Board must remand this aspect of the Veteran's appeal for a VA examination in which an examiner addresses the effect of all of the Veteran's service-connected disabilities and make a determination as to whether they preclude him from engaging in substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran for an appropriate VA examination.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed.

The examiner should provide an opinion as to the impact of the Veteran's service-connected disabilities on his employability, taking into consideration his level of education as well as any special training and previous work experience.  The examiner's opinion must not include any consideration of the Veteran's age or the impact of any nonservice-connected disabilities.

2.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  It is reiterated that this matter must be afforded expeditious treatment because it has been advanced on the docket.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2015).  In addition, the law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

